Citation Nr: 0525315	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-25 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative 
disease of the lumbar spine.

2.  Entitlement to an award of a total disability evaluation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1958 to 
May 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board will remand the issue of service connection for 
degenerative disease of the lumbar spine for further 
development.  Entitlement to an award of TDIU depends on the 
degree of disability for all service-connected disabilities.  
See 38 C.F.R. § 4.16(a) (2004).  Because the claim for TDIU 
is thus inextricably intertwined with the issue of service 
connection for degenerative back disease, the Board will also 
remand the TDIU claim.


REMAND

The veteran has a currently diagnosed back disorder that he 
contends is related to one or more of three motor vehicle 
accidents, which he says he was involved in while in military 
service.  Because the veteran's service medical records 
(SMRs) show no history of any complaint of or treatment for 
any back injury, of particular interest is an averred Jeep 
accident said to have occurred in Korea in 1980, which may 
have been after the last physical examination given in 
service (July 1980).  The record shows that the RO sent an 
inquiry to the veteran's former command, the 554th Civil 
Engineering Squadron Heavy Repair (CESHR), at Osan Air Base, 
Republic of Korea.  That letter was returned as 
undeliverable.  The record does not reflect that the RO 
continued to pursue verification of the alleged accident 
through the veteran's old command.  

Of record is a May 1979 TDY authorization for the veteran to 
travel in Korea on Air Force business.  That document 
identifies the veteran's unit as the 554th CESHR.  The 
document indicates that the designation and location of the 
headquarters was HQ 51st Combat Support Group (PACAF), APO 
96570.  A survey of the Osan Air Base web site shows that the 
Civil Engineer Squadron now at Osan is currently identified 
as the 51st Civil Engineer Squadron, which may indicate only 
an organizational name change.  On remand, the RO should 
verify the identity of the Civil Engineer Squadron currently 
at Osan, or any other military unit that may be descended 
from the veteran's unit and which may have pertinent records, 
and then contact them to attempt to verify the 1980 Jeep 
accident described by the veteran. 

The veteran also stated at an August 2003 hearing at the RO 
that he had been treated for injuries from the Jeep accident 
at the U.S. Army Hospital in Seoul, Republic of Korea.  There 
is no indication in the record that any attempt was made to 
obtain records from this hospitalization.  On remand the RO 
should attempt to obtain any records associated with 
treatment at the U.S. Army Hospital in Seoul.  

The Board also notes that the RO has not attempted to 
research unit records in an attempt to verify the veteran's 
alleged Jeep accident.  On remand, the RO should contact the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR) in an attempt to verify the veteran's 
alleged Jeep accident in Korea through archived USAF records 
such as Quarterly Historical Reports and Casualty Reports 
from the veteran's unit.  (The Board notes that USASCRUR 
normally will not conduct searches unless the veteran can 
narrow the time frame of the incident to a 60-day window.)

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and ask him if he is able to 
identify the date of his Jeep 
accident in Korea with more 
precision than he has been able to 
thus far.

2.  After the above-requested 
development is accomplished, the RO 
should contact the appropriate 
command(s) at the Osan Air Base to 
attempt to verify details of the 
Jeep accident which the veteran 
contends resulted in injury to his 
back.

3.  The RO should also contact the 
U.S. Army Hospital in Seoul, 
Republic of Korea and ask for any 
records of treatment of the veteran 
at the time of the alleged Jeep 
accident.  The National Personnel 
Records Center might also have 
hospital records stored in a 
different area from other medical 
records, and this avenue should also 
be explored.

4.  The RO should also contact 
USASCRUR/National Archives in an 
attempt to verify the veteran's 
alleged Jeep accident in Korea 
through archived USAF records such 
as Quarterly Historical Reports and 
Casualty Reports from the veteran's 
unit.

5.  The veteran should be scheduled 
for a VA examination relative to his 
low back.  The examiner should 
review the file, including any 
evidence obtained as a result of the 
development sought above, and 
provide an opinion as to the medical 
probabilities that any degenerative 
process of the lumbar spine is 
attributable to the veteran's period 
of military service.

6.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issues on 
appeal in light of all information 
or evidence received.  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

